MEMORANDUM OPINION
 
 
No. 04-10-00167-CR
 
Saul R. GONZALEZ,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the 81st
Judicial District Court, La Salle County, Texas
Trial Court No. 07-05-00019-CRL
Honorable Donna S.
Rayes, Judge Presiding
 
Opinion by:   Steven C. Hilbig, Justice
 
Sitting:                     Rebecca Simmons, Justice
                     Steven
C. Hilbig, Justice
                     Marialyn
Barnard, Justice
 
Delivered and
Filed:   November 24, 2010
 
MOTION TO WITHDRAW GRANTED; AFFIRMED 
 
           Saul R. Gonzalez pled
guilty to a charge of delivery of cocaine (one to four grams) in exchange for
the State’s recommendation that adjudication be deferred. Pursuant to the plea
agreement, the trial court deferred adjudication and placed Gonzalez on
community supervision for a period of five years. The State later filed a
motion to adjudicate guilt, and Gonzalez pled true to the allegation he
possessed marihuana in violation of the terms of his community supervision. The
trial court adjudicated Gonzalez guilty and sentenced him to fifteen years in
prison. 
           Gonzalez’s
court-appointed appellate attorney filed a motion to withdraw and a brief in
which he raises no arguable points of error and concludes this appeal is
frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). Counsel provided Gonzalez copies of the brief, motion to withdraw, and
the appellate record, and informed Gonzalez of his right to file his own brief.

           Gonzalez filed a pro se
brief in which he contends that he received ineffective assistance of counsel
in the trial court and his plea was involuntary. After reviewing the record,
counsel’s brief, and the pro se brief, we find no reversible error and agree
with counsel the appeal is wholly frivolous. See Bledsoe v. State,
178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We therefore grant the motion to
withdraw filed by Gonzalez’s counsel and affirm the trial court’s judgment. See
id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.–San Antonio
1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.–San
Antonio 1996, no pet.).
           No substitute counsel
will be appointed. Should Gonzalez wish to seek further review of this case by
the Texas Court of Criminal Appeals, he must either retain an attorney to file
a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review must be filed within thirty days
from the date of either this opinion or the last timely motion for rehearing
that is overruled by this court. See Tex.
R. App. P. 68.2.  Any petition for discretionary review must be filed
with this court, after which it will be forwarded to the Texas Court of
Criminal Appeals along with the rest of the filings in this case. See id.
R. 68.3. Any petition for discretionary review must comply with the requirements
of rule 68.4 of the Texas Rules of Appellate Procedure. See id.
R. 68.4.
 
Steven C. Hilbig, Justice
 
 
Do not publish